Citation Nr: 1751524	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-31 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of shell fragment wound, right leg/calf area.

4. Entitlement to a disability rating in excess of 10 percent for service-connected residuals of shell fragment wound, right foot.

5. Entitlement to a disability rating in excess of 10 percent for service-connected residuals of shell fragment wound, posterior aspect of left leg.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard Rhea, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama: in relevant part, a December 2008 decision denied service connection for bilateral hearing loss and a disability rating in excess of 10 percent for shell fragment wound residuals, right foot; a July 2010 decision granted service connection for PTSD and assigned a 30 percent disability rating; and a March 2011 decision denied increased evaluations for shell fragment wound residuals, right leg/calf, right foot, and posterior aspect of the left leg, and a TDIU.  

The Veteran presented testimonial evidence at a "Travel Board" hearing held at his local RO before the undersigned Veterans Law Judge in October 2014.  A transcript is of record.

The Board remanded the issues for further development in June 2015.  They have since been returned to the Board for appellate review.
The issues of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD, entitlement to higher disability ratings for shell fragment wound residuals of the right leg/calf, right foot, and posterior aspect of the left leg, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss, considered disabling under VA standards, is at least as likely as not causally related to his exposure to excessive noise and acoustic trauma during active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran asserts that his bilateral hearing loss is a result of excessive noise exposure and acoustic trauma during active military service.

As an initial matter, the Veteran was provided with VA audiological examinations in August 2008 and March 2016 at which audiometric testing demonstrated decreased hearing acuity of each ear at a level qualifying as a "disability" for VA service connection purposes.  See 38 C.F.R. § 3.385.  The examiners diagnosed sensorineural hearing loss for each ear.  The first criterion for service connection, the presence of a current disability, has therefore been met.     

The Veteran's DD Form 214 documents that he served with an infantry unit during the Vietnam War, and received the Combat Infantryman Badge and Purple Heart during such service.  At the Board hearing, the Veteran testified that he was exposed to excessive noise from mortar rounds, grenades, and M-60 machine guns and described an incident when he hit a land mine/booby trap which threw him several feet and resulted in blood at his right temple area and an inability to hear for approximately one hour.  Further, as a combat veteran, his assertions of incurrence or aggravation of an injury or disease during combat are to be presumed if consistent with the time, place and circumstances of that combat service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015); Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As the Veteran's reported combat-related experience is deemed consistent with the circumstances, conditions, and hardships of that combat service, and the separation audiogram is found to not constitute clear and convincing evidence that the Veteran suffered no audiological injury at that time, the Board finds that the combat presumption applies and has not been rebutted.  It is therefore conceded that the Veteran was exposed to excessive noise and acoustic trauma during military service, thus fulfilling the in-service element for the service connection claim.

The question remaining is whether the Veteran's bilateral hearing loss disability is etiologically related to his in-service noise exposure.  

At the Board hearing, the veteran reported that after separation from service, he did not have any noise exposure of a level similar to that in the military.  He noted that he drives a concrete truck without hearing protection for work.  The Veteran reported that he first began to really notice his hearing loss shortly after marrying his wife in 1972, and that his wife regularly said that he was deaf or not listening to her.  

The August 2008 and March 2016 examiners concluded that because the Veteran's service treatment records contained a March 1970 report of medical examination demonstrating normal hearing at separation from service, it was less likely as not that noise exposure from the Veteran's time in the military caused his current hearing loss disability.  The August 2008 examiner's opinion was previously found by the Board to be insufficient for adjudicatory purposes, as the absence of in-service evidence of hearing loss is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that service connection is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between in-service exposure to loud noise and the current disability).  The March 2016 examiner further stated that there was no shift in hearing acuity while the Veteran was on active duty, but the Board notes that other than the pure tone thresholds recorded on the separation examination, the service treatment records contain no other results of audiometric testing.  An entrance examination is not of record.  The examiner's conclusion therefore relies on an inaccurate factual premise, and lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

While the Board could remand the issue for another VA etiological opinion, the Board has determined that the VA Training Letter on Hearing Loss provides sufficient information about the likely causes of sensorineural hearing loss, the type this Veteran has, to resolve the benefit of the doubt on the remaining question of the likelihood of a connection between the Veteran's current hearing loss and in-service noise exposure.  In this regard, Training Letter 10-02 (March 18, 2010) notes that, "[t]he two most common causes of [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Training Letter at 3.  When considered alongside the Veteran's reports of excessive noise exposure and acoustic trauma during service without hearing protection, and his testimony that his wife, whom he married two years after separation from service, has complained throughout their relationship of him being "deaf" and not listening to her, the Board finds that the evidence has at least reached the point of equipoise on the question of whether the Veteran's current hearing loss disability is at least partially caused by his exposure to excess noise and/or acoustic trauma in military service.  There being at least an approximate balance of positive and negative evidence regarding this issue, the benefit of the doubt applies, and the third criterion for entitlement service connection has been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



REMAND

Although the Board regrets any additional delay, further development is found needed prior to adjudication of the issues remaining on appeal.

As an initial matter, the most-recent VA treatment records in the claims file date from December 2013, nearly four years ago.  As the remaining appeals depend at least to some extent on the current severity and manifestations of the Veteran's service-connected disabilities of PTSD and shrapnel wound residuals, consideration of these records is needed for well-informed adjudication.

The Veteran was most-recently provided with a VA examination concerning the severity and manifestations of his service-connected PTSD in March 2016.  In March 2017, the Veteran's representative submitted a statement indicating that the Veteran's PTSD had worsened such that he is entitled to at least a 70 percent evaluation.  The Veteran's spouse submitted a statement the month prior describing the Veteran's deteriorating hygiene, being told by her family of the Veteran's daily mishaps at work, and the Veteran's diminished concentration requiring her to follow up constantly to make sure he has not done anything that could cause injury or damage.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, on remand, the Veteran should be scheduled for an additional VA examination to assess the current severity and manifestations of his service-connected PTSD.

In its June 2015 remand, the Board directed that VA examinations should be provided to assess the current severity and manifestations of the Veteran's service-connected PTSD and shrapnel wound residuals disabilities.  While VA examinations pertaining to the Veteran's PTSD and shrapnel wound residuals of the left ankle and right foot were provided in March 2016, the record does not reflect that an additional VA examination was conducted concerning the service-connected shrapnel wound residuals, right leg/calf.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, such examination should be provided.

The Veteran is currently in receipt of a combined 50 percent evaluation for his service-connected disabilities, with the service-connected PTSD having the highest individual disability rating, at 30 percent.  The Veteran therefore does not currently meet the numeric criteria for an award of a TDIU on a schedular basis.  Therefore, the issue of entitlement to a TDIU is found to be inextricably intertwined with the other issues remanded herein, and it too much be remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Additionally, as there is some variation among the lay evidence as to how frequently the Veteran was forced to miss work and the type and extent of concessions made for his related to his PTSD symptoms, on remand, the AOJ should request such information from the Veteran's employer.      

Accordingly, the claims are REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding and updated VA treatment records, including those from December 2013 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional outstanding records of private treatment relating to his PTSD and/or shrapnel wound residuals disabilities which he would like VA to obtain.  After securing any necessary written authorization from the appellant, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

3.  Using the information provided by the Veteran on his December 2010 VA Form 21-8940, contact the Veteran' employer to obtain information about the type and extent of accommodations made for the Veteran and time missed by the Veteran due to service-connected disabilities during the relevant appeal period.

4.  After completing the above and associating all responsive records with the claims file, schedule the Veteran for a VA examination with a qualified medical professional to assess the current severity and manifestations of the Veteran's service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

It is requested that the examiner review all pertinent records associated with the claims file and, considering both medical and lay evidence of record, comment on the severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders, and should fully describe the functional effects of the Veteran's service-connected mental health condition, including its effects on occupational functioning and daily activities. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing directives 1-3, schedule the Veteran for a VA examination with a qualified medical professional to assess the current severity and manifestations of the Veteran's service-connected shrapnel fragment wound residuals, right leg/calf area.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and the appropriate Disability Benefit Questionnaire(s) (DBQs) should be filled out for this purpose.  

6.  Thereafter, review the requested medical reports to ensure responsiveness and full compliance with the directives of this remand; implement corrective procedures as needed.  

7.  After completing all of the above, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD; entitlement to higher disability ratings for service-connected shrapnel wound residuals, right leg/calf, right foot, and left ankle; and entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


